Title: From Thomas Jefferson to Mary Jefferson, 25 May 1797
From: Jefferson, Thomas
To: Jefferson, Mary


                    
                        My dear Maria
                        Philadelphia, May 25th, 1797.
                    
                    I wrote to your sister the last week, since which I have been very slowly getting the better of my rheumatism, though very slowly indeed; being only able to walk a little stronger. I see by the newspapers that Mr. and Mrs. Church and their family are arrived at New York. I have not heard from them, and therefore am unable to say anything about your friend Kitty, or whether she be still Miss Kitty. The condition of England is so unsafe that every prudent person who can quit it, is right in doing so. James is returned to this place, and is not given up to drink as I had before been informed. He tells me his next trip will be to Spain. I am afraid his journeys will end in the moon. I have endeavored to persuade him to stay where he is and lay up money. We are not able yet to judge when Congress will rise. Opinions differ from two to six weeks. A few days will probably enable us to judge. I am anxious to hear that Mr. Randolph and the children have got home in good health; I wish also to hear that your sister and yourself continue in health; it is a circumstance on which the happiness of my life depends. I feel the desire of never separating from you grow daily stronger, for nothing can compensate with me the want of your society. My warmest affections to you both. Adieu, and continue to love me as I do you. Yours affectionately,
                    
                        Th: Jefferson
                    
                